      Case 2:20-cv-00623-JCZ-KWR Document 16 Filed 08/10/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

  JARVIS BROWN                                                                       CIVIL ACTION
  VERSUS                                                                             NO. 20-0623
  JAMES LEBLANC, ET AL.                                                              SECTION “A”(4)


                                         ORDER AND REASONS

       Before the Court is petitioner Jarvis Brown’s Petition for Writ of Habeas Corpus Ad

Testificandum (Rec. Doc. No. 14). Brown requests that the Court issue an order to have the

respondent transfer him from his current location to the Orleans Justice Center and produce him

for an evidentiary hearing before this Court in connection with his 28 U.S.C. § 2254 petition. The

Court, however, has not scheduled an evidentiary hearing in this case, and Brown’s request is at

best premature.

       An evidentiary hearing is not available to a § 2254 petitioner unless the petition meets the

limited criteria set forth in 28 U.S.C. § 2254(e)(2). 1 See Norman v. Stephens, 817 F.3d 226, 234

(5th Cir. 2016). On initial review, Brown’s claims are not of the types that would warrant an

evidentiary hearing under the statute.

       In addition, the respondents have not yet filed an opposition response to Brown’s petition

which at this time is due on September 9, 2020. Based on the limited record before the Court,


       1
        28 U.S.C. § 2254(e)(2) provides as follows:
       (2) If the applicant has failed to develop the factual basis of a claim in State court proceedings, the court
       shall not hold an evidentiary hearing on the claim unless the applicant shows that--
         (A) the claim relies on--
            (i) a new rule of constitutional law, made retroactive to cases on collateral review by the
                 Supreme Court, that was previously unavailable; or
            (ii) a factual predicate that could not have been previously discovered through the exercise of
                 due diligence; and
         (B) the facts underlying the claim would be sufficient to establish by clear and convincing evidence
         that but for constitutional error, no reasonable factfinder would have found the applicant guilty of the
         underlying offense.
       Case 2:20-cv-00623-JCZ-KWR Document 16 Filed 08/10/20 Page 2 of 2



including the nature of the claims asserted by Brown, it does not appear that an evidentiary hearing

will be necessary in this case or that Brown’s claims cannot be resolved on the pleadings and

records.2 Accordingly,

         IT IS ORDERED that Brown’s Petition for Writ of Habeas Corpus Ad Testificandum

(Rec. Doc. No. 14) is DENIED.

                  New Orleans, Louisiana this 10th day of August, 2020.




                                                   ____________________________________________
                                                                KAREN WELLS ROBY
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE




         2
          Should he be inclined to ask, Brown also would have no right to appointment of counsel to assist with this
non-capital federal habeas proceeding, unless the court later finds the evidentiary is necessary. See Rule 8(c), Rules
Governing § 2254 Cases; Urias v. Thaler, 455 F. App’x 522, 523 (5th Cir. 2011); see also, Pennsylvania v. Finley,
481 U.S. 551, 555 (1987); see also Wright v. West, 505 U.S. 277, 293 (1992) (no constitutional right to counsel in
habeas corpus proceedings); Ortloff v. Fleming, 88 F. App’x 715, 717 (5th Cir. 2004). In addition, “[i]f the matter
can be resolved on the basis of the record and the pleadings submitted by the parties, the interests of justice do not
require the appointment of counsel” under 18 U.S.C. § 3006A or 28 U.S.C. § 1915(e)(1). Jackson v. Warden, West
Monroe City Jail, No. 06-1425, 2006 WL 4041524, at *2 (citing United States v. Vasquez, 7 F.3d 81 (5th Cir. 1993)).

                                                          2
